***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
 STATE OF CONNECTICUT v. TERRANCE POLICE
                (SC 20528)
             Robinson, C. J., and McDonald, D’Auria, Mullins,
                       Kahn, Ecker and Keller, Js.

                                  Syllabus

Convicted, on a conditional plea of nolo contendere, of the crimes of robbery
   in the first degree and assault in the first degree, the defendant appealed,
   challenging the trial court’s denial of his motion to dismiss the informa-
   tion. In 2012, the victim was shot and robbed by an unknown assailant
   while she was standing near her car in a parking lot. The police thereafter
   conducted a search of an area near the crime scene and recovered
   various items, which were submitted to the state forensic science labora-
   tory for testing. In its DNA report, employees at the laboratory concluded
   that the DNA found on each item consisted of a mixture of DNA profiles
   and that the victim was not a source of or contributor to the mixed
   profiles. Following the release of video surveillance footage that cap-
   tured images of the suspect fleeing the crime scene, an anonymous
   caller contacted the police and reported that the suspect in the video
   footage looked like his cousin, the defendant, and that the defendant
   had told relatives that he had shot the victim. As part of their investiga-
   tion, the police compared the DNA profiles generated from the crime
   scene evidence with those in a database that contains the DNA profiles
   of convicted felons. Because the police had been erroneously informed
   that the defendant’s DNA profile was in the database, when the database
   search did not return a match, the police ceased their investigation
   of the defendant. In April, 2017, approximately six months before the
   expiration of the applicable five year statute of limitations ((Rev. to
   2011) § 54-193 (b)), the police applied for a John Doe arrest warrant,
   alleging in an accompanying affidavit that there was probable cause for
   the statute of limitations to be tolled pending the arrest of an unknown
   male responsible for the assault and robbery of the victim, and allegedly
   identifiable through the DNA profiles obtained from the crime scene
   evidence and general descriptions given by the victim and witnesses to
   the attack. The trial court signed the John Doe arrest warrant on the
   basis of the information contained in the affidavit. In April, 2018, more
   than five months after the statute of limitations had expired, the mother
   of the defendant’s child contacted the police and reported that the
   defendant had confessed to her that he was the assailant. The police,
   pursuant to a search warrant, then obtained a DNA sample from the
   defendant, which they submitted to the state forensic science laboratory.
   The laboratory retested the crime scene evidence and compared the
   defendant’s DNA with the new DNA profiles generated from the
   retesting. In supplemental DNA reports, employees at the laboratory
   concluded, inter alia, that it was at least 100 billion times more likely
   that the defendant was a contributor to the mixed DNA profiles than
   if they had originated from all unknown individuals. In May, 2018, the
   defendant was arrested pursuant to the John Doe arrest warrant and
   charged with robbery and assault in connection with the attack of the
   victim. Thereafter, the defendant filed a motion to dismiss the informa-
   tion, claiming, inter alia, that the John Doe arrest warrant did not satisfy
   the particularly requirement of the fourth amendment to the United
   States constitution and, therefore, that the issuance of that warrant in
   April, 2017, did not toll the statute of limitations. In denying the defen-
   dant’s motion to dismiss, the trial court, specifically relying on one or
   both of the 2018 supplemental DNA reports, concluded that the John
   Doe arrest warrant identified the defendant with ‘‘nearly irrefutable
   precision’’ and, therefore, satisfied the particularity requirement of the
   fourth amendment. After the trial court accepted the defendant’s condi-
   tional plea of nolo contendere, the defendant appealed, claiming, inter
   alia, that the trial court improperly had denied his motion to dismiss
   the information because a John Doe arrest warrant that identifies a
   suspect on the basis of a general description and mixed partial DNA
   profiles violates the particularity requirement of the fourth amendment
    and, therefore, cannot serve to toll the statute of limitations applicable
    to the charged crimes. Held:
1. The record was adequate for review of the defendant’s unpreserved claim
    that a John Doe arrest warrant that identifies a suspect through mixed
    partial DNA profiles violates the particularity requirement of the fourth
    amendment; there was no merit to the state’s claim that, insofar as the
    defendant did not raise his claim in the trial court, the state was deprived
    of the opportunity to present evidence that might have established that
    the defendant’s DNA profile would have been included in one of the
    2012 mixed partial profiles if they had been compared, because, in
    determining the validity of an arrest warrant, the only information that
    a reviewing court properly may consider is that which was presented
    to the judicial authority that issued the warrant, which must either
    appear in the warrant itself or be incorporated by reference therein,
    and, in the present case, the record included the John Doe arrest warrant
    and, therefore, contained all of the facts necessary for this court’s review
    of the defendant’s claim.
2. This court having concluded that the John Doe arrest warrant at issue
    failed to satisfy the particularity requirement of the fourth amendment,
    the trial court improperly denied the defendant’s motion to dismiss the
    information: although a John Doe arrest warrant that describes a suspect
    by reference to his or her unique DNA profile generally can satisfy the
    particularity requirement of the fourth amendment, the John Doe arrest
    warrant in the present case, which identified the suspect on the basis
    of a general physical description that could apply to any number of
    people and on the basis of mixed partial DNA profiles that were not
    positively known to include the suspect’s unique DNA profile, and which
    failed to state the statistical rarity of any of the profiles, did not describe
    with particularity the person responsible for the attack of the victim
    and, therefore, did not toll the applicable statute of limitations; moreover,
    contrary to the state’s contention, the trial court improperly relied on
    one or both of the 2018 supplemental DNA reports in determining that
    the 2012 DNA report, which the police had relied on to establish probable
    cause for the John Doe arrest warrant, identified the suspect with the
    particularity required by the fourth amendment, as the 2018 reports
    were not contained in the John Doe arrest warrant or incorporated
    therein by reference; accordingly, the judgment of conviction was
    reversed and the case was remanded with direction to render judgment
    dismissing the information.
       Argued November 17, 2021—officially released May 10, 2022

                              Procedural History

  Substitute information charging the defendant with
the crimes of robbery in the first degree and assault in
the first degree, brought to the Superior Court in the
judicial district of Stamford-Norwalk, where the court,
Blawie, J., denied the defendant’s motion to dismiss the
information; thereafter, the defendant was presented
to the court, White, J., on a conditional plea of nolo
contendere; judgment of guilty, from which the defen-
dant appealed. Reversed; judgment directed.
  Pamela S. Nagy, supervisory assistant public defender,
with whom, on the brief, was Mark Rademacher, assis-
tant public defender, for the appellant (defendant).
   Timothy J. Sugrue, assistant state’s attorney, with
whom were Richard J. Colangelo, Jr., former chief
state’s attorney, and, on the brief, Paul J. Ferencek,
state’s attorney, and Jennifer F. Miller, assistant state’s
attorney, for the appellee (state).
                          Opinion

  KELLER, J. This appeal presents a significant issue
of first impression not only for this state but, to our
knowledge, the rest of the country as well: whether a
John Doe arrest warrant that identified the suspect on
the basis of a general physical description and several
mixed partial DNA profiles to which the suspect may
or may not have been a contributor, and that did not
state the probability that a random person would match
any of those profiles, satisfies the particularity require-
ment of the fourth amendment to the United States
constitution for purposes of commencing a prosecution
within the applicable statute of limitations.
   After he was charged with one count each of robbery
in the first degree and assault in the first degree, the
defendant, Terrance Police, filed a motion to dismiss
the information on the ground that the charges were
time barred by the five year statute of limitations set
forth in General Statutes (Rev. to 2011) § 54-193 (b).1
The trial court denied the motion, and, subsequently,
the defendant entered a plea of nolo contendere condi-
tioned on his right to appeal. The trial court thereafter
sentenced the defendant to ten years of imprisonment
on each count, five of which were mandatory, to run
concurrently, for a total effective sentence of ten years
of imprisonment. On appeal,2 the defendant claims,
inter alia, that a John Doe arrest warrant that identifies
the suspect on the basis of a general description and
several mixed partial DNA profiles is void for lack of
particularity and, therefore, cannot commence prosecu-
tion for purposes of satisfying the statute of limitations.
We agree and, accordingly, reverse the judgment of the
trial court.
   The following facts, as found by the trial court, and
procedural history are relevant to our resolution of this
appeal. On the afternoon of October 10, 2012, Norwalk
police officers responded to reports of a robbery and
shooting outside of the Stop and Shop supermarket
on Connecticut Avenue in Norwalk. Upon arrival, they
found the victim in the parking lot, suffering from a
gunshot wound to the abdomen. The victim reported
that she had been standing near her car looking at
her phone when an unknown black male, whom she
described as approximately eighteen to thirty years old
with a medium build and a light beard, wearing jeans
and a dark hooded sweatshirt, attacked her. The victim
informed the police that her assailant had opened the
driver’s side door of her car, pushed her inside, and,
during a struggle, shot her in the abdomen with a small
silver handgun. Fearing for her life, the victim surrend-
ered her wedding and engagement rings, as well as an
iPhone with a pink Kate Spade phone case, to the sus-
pect, who then fled on foot with the victim’s belongings
toward a nearby Best Buy store.
   The police subsequently obtained footage from sev-
eral video surveillance cameras in the area, all of which
captured images of the suspect fleeing the scene. The
footage depicts the suspect wearing a dark colored zip
up hooded sweatshirt and using his left hand to pull
the hood over his head. The police thereafter conducted
a search of the area behind the Best Buy store, where
they recovered a sweater and a dark blue zip up hooded
sweatshirt with a Kate Spade cell phone case in the
pocket, which the victim later confirmed belonged to
her. From the same area, the police also recovered a
small, silver .22 magnum five shot revolver containing
two spent shell casings and three live rounds. The recov-
ered items were later sent to the state forensic science
laboratory (laboratory) for testing. The laboratory
issued its DNA report on December 21, 2012. It con-
cluded that the various pieces of crime scene evidence
were found to have on them mixtures of DNA for which
there were multiple contributors and, notably, that the
victim was eliminated as the source of, or as a contribu-
tor to, those mixed profiles.
   In an effort to identify the perpetrator, the police
released the video surveillance footage to the public.
On December 29, 2012, an anonymous caller contacted
the police and stated that the man seen in the video
footage looked like his cousin, the defendant. Although
the defendant had denied any involvement in the crime
to his mother, the anonymous caller indicated that the
defendant had told other relatives that he had shot
the victim. In investigating this tip, the police were
informed, albeit erroneously, that, in 2008, in connec-
tion with a prior felony conviction, a sample of the
defendant’s DNA had been obtained and entered into
the Combined DNA Index System (CODIS).3 The police
thereafter submitted the DNA profiles generated from
the crime scene evidence to CODIS for comparison,
but there were no matches. Upon receiving the results
of the search, the police contacted the laboratory to
ensure that the database was current, and the labora-
tory indicated that it was. Because the CODIS search
failed to identify the defendant as a contributor to any
of the DNA profiles, and because the police were under
the impression that the defendant’s DNA was in CODIS,
the police ceased their investigation of him. The police
nevertheless continued their investigation of the crime
by conducting weekly searches of both the Connecticut
and national DNA databases and by pursuing other
potential suspects. Although all investigative leads were
exhausted by July, 2013, the police continued to con-
duct periodic searches through CODIS, each time yield-
ing a negative result.
   On April 6, 2017, approximately six months before
the expiration of the five year statute of limitations, the
Norwalk police applied for a John Doe arrest warrant,
alleging in the sworn affidavit that there was probable
cause for the statute of limitations to be tolled pending
the arrest of an unknown male responsible for the 2012
assault and robbery of the victim, a person allegedly
identifiable through the DNA profiles obtained from the
crime scene evidence and general descriptions given
by the victim and witnesses to the attack.4 On May 1,
2017, the trial court signed the John Doe arrest warrant
on the basis of the information contained in the affida-
vit.
   Approximately one year later, on April 2, 2018, the
Norwalk police received a phone call from a woman
who reported that she had seen the video footage
released to the public years prior and recognized the
perpetrator as her child’s father, the defendant. The
woman informed the police that the defendant also had
confessed to her that he committed the 2012 assault
and robbery of the victim. Given this new development,
Sergeant Paul Podgorski of the Norwalk Police Depart-
ment contacted the laboratory and spoke with forensic
science examiner Jessica Best. Best explained that,
although the defendant’s DNA was in CODIS,5 it was
possible that no match was ever made to the DNA found
at the crime scene because of the low quality of the
defendant’s sample and because the DNA profiles gen-
erated from the crime scene evidence were mixtures of
the DNA of several different individuals.6 Best therefore
recommended a direct comparison with a sample of
the defendant’s DNA via a buccal swabbing. Accord-
ingly, the police drafted a search warrant for the defen-
dant’s DNA, which the trial court signed on April 6, 2018.
   On April 13, 2018, approximately six months after
the statute of limitations had expired, the laboratory
retested the crime scene evidence and compared the
defendant’s DNA against the new DNA profiles gener-
ated from the retesting. In a supplemental DNA report,
the laboratory concluded as follows: (1) The results
from the inside sleeve cuffs and neck hem of the
sweatshirt were consistent with the DNA profile being
a mixture of four contributors, with the profile being
at least 100 billion times more likely to occur if it origi-
nated from the defendant and three unknown individu-
als than if it originated from four unknown individuals;
(2) the results from the right handle of the .22 magnum
handgun were consistent with the DNA profile being a
mixture of three contributors, with the profile being at
least 100 billion times more likely to occur if it origi-
nated from the defendant and two unknown individuals
than if it originated from three unknown individuals;
and (3) the results from the inside sleeve cuffs and
neck hem of the sweater were consistent with the DNA
profile being a mixture of four contributors with the
profile being at least 100 billion times more likely to
occur if it originated from the defendant and three
unknown individuals than if it originated from four
unknown individuals.7 The rest of the results were
either inconclusive or excluded the defendant.
   On May 4, 2018, the police arrested the defendant
pursuant to the 2017 John Doe arrest warrant. After
his arrest, the defendant filed a motion to dismiss the
information, claiming, inter alia, that the state had failed
to bring the charges against him within the applicable
five year statute of limitations. Specifically, the defen-
dant argued that (1) ‘‘it is the role of the legislature,
not the courts, to determine the statutes of limitations
and any exceptions thereto,’’ (2) ‘‘the state’s use of a
John Doe DNA arrest warrant to satisfy the statute of
limitations thwarts the intent and purpose of the statute
and does not meet the particularity requirement of the
fourth amendment to the United States constitution [or]
the reasonable certainty requirement under Connecti-
cut law,’’ and (3) ‘‘the court should not be guided by
cases from other jurisdictions that have allowed [the
use of] John Doe DNA [arrest] warrants to toll the
statute of limitations, because those cases concerned
charges of serious sexual assaults, [whereas] the
charges in the present case are for robbery and assault.’’
  In response, the state argued that a John Doe DNA
arrest warrant tolls the statute of limitations when ‘‘it
meets the particularity requirement of the fourth
amendment to the United States constitution, as well
as the reasonable certainty requirement under Connect-
icut law.’’ The state argued that these requirements
were met in the present case ‘‘by the combination of
the DNA evidence with (1) a detailed and consistent
physical description of the accused, (2) the description
of the suspect’s attire, (3) the fact that the affidavit
state[d] that the suspect was wearing a dark colored
sweatshirt and had touched the victim’s cell phone
[case], and (4) [the fact that] DNA evidence belonging
to the suspect was found on each of [those] items of
evidence.’’ Finally, the state argued that the trial court
should follow the majority of jurisdictions that have
previously considered the issue and allowed the use of
John Doe DNA arrest warrants.
   An evidentiary hearing on the defendant’s motion to
dismiss was held before the trial court, after which the
court issued a memorandum of decision and denied the
motion. Relying on the April, 2018 supplemental DNA
report,8 the court concluded that the John Doe arrest
warrant satisfied both the particularity requirement of
the fourth amendment and the reasonable certainty
requirement under Connecticut law. Specifically, the
court stated that the John Doe arrest warrant ‘‘identi-
f[ied] the defendant with ‘nearly irrefutable precision,’
despite the initial use of the John Doe pseudonym,’’
such that ‘‘there was essentially no possibility that the
DNA profile of the perpetrator originated from another
human being.’’ In reaching its determination, the court
specifically relied on the fact that ‘‘[t]he DNA report in
the John Doe arrest warrant indicated that for both the
discarded sweatshirt and [the] handgun, a mixture of
four persons was detected. The [laboratory] opined that
it was at least 100 billion times more likely that the
DNA profile came from the defendant and three other
unknown individuals, rather than from four unknown
individuals. The DNA report also indicated that for the
victim’s cell phone [case] that was tested, a mixture of
three persons was detected. The [laboratory] opined
that it was at least 1.2 billion times more likely that the
DNA profile came from the defendant and two other
unknown individuals, instead of [from] three unknown
individuals.’’ On the basis of this information, and ‘‘[i]n
accordance with the holdings from a majority of juris-
dictions that have previously considered this issue, the
court [concluded] that the extraordinarily detailed DNA
profile [was] sufficient to meet the particularity and
reasonable certainty requirements under Connecticut
law.’’9 As discussed more fully hereinafter, however,
the DNA report on which the trial court relied in denying
the defendant’s motion to dismiss was not, as that court
indicated in its memorandum of decision, ‘‘the DNA
report in the John Doe arrest warrant . . . .’’ The DNA
report referenced in the arrest warrant application; see
footnote 4 of this opinion; contained no statement as
to the statistical rarity of the mixed partial DNA profiles
listed therein, which is the probability that a random
person chosen from the general population would have
those profiles. The 2012 DNA profiles were also qualita-
tively different from the 2018 DNA profiles, which were
generated using more sophisticated DNA testing proce-
dures.
   On November 4, 2019, the defendant entered a plea
of nolo contendere, conditioned on his right to appeal,
on one count of robbery in the first degree in violation
of General Statutes § 53a-134 (a) (2) and one count of
assault in the first degree in violation of General Stat-
utes § 53a-59 (a) (1). The trial court accepted the plea
and thereafter sentenced the defendant to a total effec-
tive sentence of ten years of imprisonment.
   On appeal, the defendant claims that the trial court
improperly denied his motion to dismiss the informa-
tion because an arrest warrant identifying a suspect by
a general description and reference to several mixed
partial DNA profiles, of which the defendant may or may
not have been a contributor, violates the particularity
requirement of the fourth amendment to the federal
constitution and the reasonable certainty requirement
under state law. Because the defendant’s claim is unpre-
served,10 he seeks review pursuant to State v. Golding,
213 Conn. 233, 239–40, 567 A.2d 823 (1989), as modified
by In re Yasiel R., 317 Conn. 773, 781, 120 A.3d 1188
(2015). The state responds that the record is inadequate
for review of the defendant’s claim, and, therefore, it
fails under the first prong of Golding. In addition, the
state argues that, even if the record is adequate for review,
the defendant still cannot prevail because the DNA pro-
files, ‘‘coupled with the other identifying information
in the [arrest] warrant, satisfied the fourth amendment’s
particularity requirement.’’ We agree with the defendant.
   In Golding, this court held that ‘‘a defendant can
prevail on a claim of constitutional error not preserved
at trial only if all of the following conditions are met:
(1) the record is adequate to review the alleged claim
of error; (2) the claim is of constitutional magnitude
alleging the violation of a fundamental right; (3) the
alleged constitutional violation . . . exists and . . .
deprived the defendant of a fair trial; and (4) if subject
to harmless error analysis, the state has failed to demon-
strate harmlessness of the alleged constitutional viola-
tion beyond a reasonable doubt.’’ (Emphasis in original;
footnote omitted.) State v. Golding, supra, 213 Conn.
239–40; see also In re Yasiel R., supra, 317 Conn. 780–81
(modifying third prong of Golding to exclude the term
‘‘clearly’’ and clarifying that Golding review is available
for first impression questions). ‘‘The first two [prongs
of Golding] involve a determination of whether the
claim is reviewable [and] the second two . . . involve
a determination of whether the defendant may prevail.’’
(Internal quotation marks omitted.) State v. Armadore,
338 Conn. 407, 437, 258 A.3d 601 (2021).
   In arguing that the record is inadequate for review,
the state asserts that, because the defendant did not
argue in the trial court that a John Doe arrest warrant
that identifies a suspect through mixed partial DNA
profiles violates the particularity requirement of the
fourth amendment, the state was deprived of the oppor-
tunity to present evidence that might have established
that the defendant’s DNA profile would have been
included in one of the 2012 mixed partial profiles had
they been compared. The state’s argument is unavailing
because, in determining the validity of an arrest war-
rant, the only information that a reviewing court prop-
erly may consider is that which was presented to the
judicial authority that issued the warrant, which must
appear either on the face of the warrant or be incorpo-
rated by reference therein.11 See, e.g., Aguilar v. Texas,
378 U.S. 108, 109 n.1, 84 S. Ct. 1509, 12 L. Ed. 2d 723
(1964) (‘‘[i]t is elementary that in passing on the validity
of a warrant, the reviewing court may consider only
information brought to the magistrate’s attention’’
(emphasis in original)); United States v. Jarvis, 560
F.2d 494, 497 (2d Cir. 1977) (‘‘[t]o comply with . . . the
fourth amendment the name or a particularized descrip-
tion of the person to be arrested must appear on the
face of the ‘John Doe’ warrant’’ (emphasis added)), cert.
denied, 435 U.S. 934, 98 S. Ct. 1511, 55 L. Ed. 2d 532
(1978); id. (‘‘[t]he warrant requirement exists in order
to permit a neutral magistrate to make the decision
whether to authorize arrest, rather than leaving this deci-
sion up to the prosecutor or officer’’); State v. Colon,
230 Conn. 24, 34, 644 A.2d 877 (1994) (‘‘in determining
the adequacy of an affidavit in support of a . . . war-
rant, the information to establish probable cause must
be found within the affidavit’s four corners’’).
   In State v. Browne, 291 Conn. 720, 970 A.2d 81 (2009),
this court explained that ‘‘[t]he protections afforded by
the particularity [requirement of the fourth amendment]
focus primarily on, and restrict the process of, issuing
a warrant. . . . This focus makes sense in light of the
chief purpose of the [requirement], which is to prevent
general searches by requiring a neutral judicial officer
to cabin the scope of the search to those areas and items
for which there exists probable cause that a crime has
been committed. . . . It does this in two steps. The
police or other law enforcement officer who is seeking
the warrant must submit to the judicial officer a precise
description of what is sought to be seized, so that the
judicial officer can determine whether a valid law enforce-
ment purpose would be served by the seizure of all
items fitting the description. The description is then
written into (or attached to or otherwise incorporated
in) the warrant in order to make sure that the law
enforcement officer who executes the warrant stays
within the bounds set by the issuer.’’ (Citations omitted;
emphasis in original; internal quotation marks omitted.)
Id., 729–30. Because the sufficiency of the description
of the person to be seized is determined by the judicial
officer at the time of the issuance of the warrant, the
state’s contention that the record is inadequate for
review of the defendant’s claim is without merit.12 ‘‘To
the extent that there are gaps in the record created by
the unpreserved nature of [a] claim, they affect the
defendant’s burden of establishing the existence of a
constitutional violation under the third prong of Gold-
ing, rather than the reviewability of the claim under
the first prong.’’ State v. Gray, 342 Conn. 657, 669–70,
271 A.3d 101 (2022).
  In light of our determination that the record is ade-
quate for review, and because the second prong of Gold-
ing—whether the unpreserved claim is of constitutional
magnitude—is clearly satisfied; see State v. Browne,
supra, 291 Conn. 729; we turn to Golding’s third prong,
namely, whether the claimed constitutional violation in
fact exists. We conclude that it does.
   The following legal principles guide our analysis of
this issue. Section 54-193 (b) provides in relevant part
that ‘‘[n]o person may be prosecuted for any offense
. . . for which the punishment is or may be imprison-
ment in excess of one year, except within five years
next after the offense has been committed.’’ We recently
explained that ‘‘§ 54-193, like other criminal statutes of
limitation, is remedial in nature. The purpose of a stat-
ute of limitations is to limit exposure to criminal prose-
cution to a certain fixed period of time following the
occurrence of those acts the legislature has decided
to punish by criminal sanctions. Such a limitation is
designed to protect individuals from having to defend
themselves against charges when the basic facts may
have become obscured by the passage of time and to
minimize the danger of official punishment because of
acts in the far-distant past. Such a time limit may also
have the salutary effect of encouraging law enforcement
officials promptly to investigate suspected criminal
activity. . . . Indeed, it is because of the remedial
nature of criminal statutes of limitation[s] that they are
to be liberally interpreted in favor of repose.’’ (Internal
quotation marks omitted.) State v. A. B., 341 Conn. 47,
56, 266 A.3d 849 (2021).
   ‘‘Thus, although the precise length of any statutory
limitation period is necessarily somewhat arbitrary,
such statutes nevertheless reflect the will of the legisla-
ture that, at least in the absence of special or compelling
circumstances, the limitation period shall serve as a
firm bar to prosecution. . . . It is also well established
that statutes of limitations are not primarily concerned
with demonstrable prejudice. . . . Instead, after the
passage of the specified period of time, evidence of
prejudice becomes less important than the virtues of
predictability, repose, and societal stability. See, e.g.,
United States v. Marion, 404 U.S. 307, 322, 92 S. Ct.
455, 30 L. Ed. 2d 468 (1971) ([S]tatutes [of limitations]
represent legislative assessments of relative interests
of the [s]tate and the defendant in administering and
receiving justice; they are made for the repose of society
and the protection of those who may [during the limita-
tion period] . . . have lost their means of [defense].
. . . These statutes provide predictability by specifying
a limit beyond which there is an irrebuttable presump-
tion that a defendant’s right to a fair trial would be
prejudiced. . . .) . . . .’’ (Citation omitted; internal
quotation marks omitted.) State v. A. B., supra, 341 Conn.
64.
   ‘‘In State v. Crawford, 202 Conn. 443, 521 A.2d 1034
(1987), this court held that the issuance of an arrest
warrant within the limitation period set forth in . . .
§ 54-193 (b) commences a prosecution for purposes
of satisfying that statute of limitations, so long as the
warrant is executed without unreasonable delay.’’ State
v. A. B., supra, 341 Conn. 49. In the present case, it is
undisputed that the John Doe arrest warrant was issued
within the five year limitation period specified in § 54-
193 (b). The issue we must decide is whether that war-
rant was void ab initio for failure to comply with the
particularity requirement of the fourth amendment.13
The particularity requirement of the fourth amendment,
which provides that ‘‘no warrants shall issue, but upon
probable cause, supported by oath or affirmation, and
particularly describing the place to be searched, and
the persons or things to be seized’’; U.S. Const., amend.
IV; ‘‘categorically prohibits the issuance of any warrant
except one particularly describing the place to be
searched and the persons or things to be seized. The
manifest purpose of this . . . requirement was to pre-
vent general searches. By limiting the authorization to
search [and seize] to the specific areas and things for
which there is probable cause to search, the require-
ment ensures that the search will be carefully tailored
to its justifications, and will not take on the character
of the wide-ranging exploratory searches the [f]ramers
intended to prohibit. Thus, the scope of a lawful search
is defined by the object of the search and the places
in which there is probable cause to believe that it may
be found.’’ (Footnote omitted; internal quotation marks
omitted.) Maryland v. Garrison, 480 U.S. 79, 84, 107
S. Ct. 1013, 94 L. Ed. 2d 72 (1987). This requirement
‘‘makes general searches . . . impossible and prevents
the seizure of one thing under a warrant describing
another. As to what is to be taken, nothing is left to
the discretion of the officer executing the warrant.’’
(Internal quotation marks omitted.) Andresen v. Mary-
land, 427 U.S. 463, 480, 96 S. Ct. 2737, 49 L. Ed. 2d 627
(1976); see also Payton v. New York, 445 U.S. 573, 583,
100 S. Ct. 1371, 63 L. Ed. 2d 639 (1980) (‘‘[i]t is familiar
history that indiscriminate searches and seizures con-
ducted under the authority of ‘general warrants’ were
the immediate evils that motivated the framing and
adoption of the [f]ourth [a]mendment’’).
    In applying this provision, courts universally have
held that ‘‘an arrest warrant that correctly names the
person to be arrested is . . . constitutionally sufficient
and need not contain any additional identifying informa-
tion.’’ (Internal quotation marks omitted.) Rivera v. Los
Angeles, 745 F.3d 384, 388 (9th Cir.), cert. denied, 574
U.S. 1061, 135 S. Ct. 870, 19 L. Ed. 2d 730 (2014), quoting
White v. Olig, 56 F.3d 817, 819 (7th Cir. 1995); see also,
e.g., Wanger v. Bonner, 621 F.2d 675, 682 (5th Cir. 1980)
(‘‘the inclusion of the name of the person to be arrested
[in] the arrest warrant constitutes a sufficient descrip-
tion to satisfy the fourth amendment requirement that
the person to be seized be described with particular-
ity’’). In West v. Cabell, 153 U.S. 78, 14 S. Ct. 752, 38
L. Ed. 643 (1894), the United States Supreme Court
considered the particularity requirement as it related
to an arrest warrant that incorrectly named the arrestee.
The plaintiff in error, Vandy M. West, challenged the
legality of his arrest on a warrant issued for the arrest
of ‘‘James West,’’ a name that he had never gone by.
Id., 85. Adhering to the common-law principle that ‘‘a
warrant for the arrest of a person charged with [a]
crime must truly name him, or describe him sufficiently
to identify him’’; id.; the court held that the warrant for
the arrest of ‘‘James West,’’ without further description,
was constitutionally invalid for the arrest of a ‘‘Vandy
M. West.’’ Id., 85, 88.
  Since West, numerous courts have addressed the
fourth amendment particularity requirement as it relates
to the validity of arrest warrants. ‘‘Generally, arrest
warrants either describing the suspect only as ‘John
Doe’ or inaccurately naming an individual without some
other identifying description have been ruled insuffi-
cient under the naming requirement of the [f]ourth
[a]mendment. See, e.g., United States v. Doe, 703 F.2d
745, 747–48 (3d Cir. 1983) (holding that an arrest war-
rant describing the suspect only as ‘John Doe [also
known as] Ed’ was constitutionally insufficient and that
an officer’s personal knowledge of that suspect did not
cure the insufficiency) . . . People v. Montoya, 255 Cal.
App. 2d 137 [143, 63 Cal. Rptr. 73] (1967) (holding that
‘John Doe’ warrant, which described suspect as ‘white
male adult, [thirty to thirty-five years old, five feet ten
inches, 175 pounds] dark hair, medium build’ lacked
adequate specificity) [cert. denied, 390 U.S. 1007, 88 S.
Ct. 1255, 20 L. Ed. 2d 109 (1968)]. But see United States
v. Ferrone, 438 F.2d 381, 389 [3d Cir.] (‘[w]e hold that
the physical description of [the defendant], coupled
with the precise location at which he could be found,
was sufficient and the John Doe warrant was, therefore,
valid . . .’) [cert. denied, 402 U.S. 1008, 91 S. Ct. 2188,
29 L. Ed. 2d 430 (1971)]; Blocker v. Clark, 126 Ga. 484
[487, 54 S.E. 1022] (1906) (noting that a ‘John Doe’
warrant may be valid if it includes other identifying
information such as occupation, personal appearance,
or place of residence).’’ State v. Burdick, 395 S.W.3d
120, 126–27 (Tenn. 2012); see also McIntyre v. State,
142 App. Div. 2d 856, 858, 530 N.Y.S.2d 898 (1988) (arrest
warrant identifying suspect as ‘‘JOHN DOE—White
Male Slim Build—Approx. 17-18 years old’’ deemed
facially defective).
   ‘‘The advent of DNA analysis introduced a new layer
of consideration, not only as to the particularity require-
ments of the [f]ourth [a]mendment, but also as to statu-
tory provisions and procedural rules requiring that a
suspect be described with ‘reasonable certainty.’ ’’ State
v. Burdick, supra, 395 S.W.3d 127. Although an issue
of first impression for this court, courts that have con-
sidered the constitutionality of a John Doe arrest war-
rant that described the suspect by reference to his
unique DNA profile overwhelmingly have held that it
satisfies state and federal constitutional particularity
requirements.14 See State v. Neese, 239 Ariz. 84, 87–88,
366 P.3d 561 (App. 2016) (filing of ‘‘John Doe’’ indict-
ment that identified defendant by his unique DNA pro-
file satisfied particularity requirement and, therefore,
commenced criminal prosecution within statute of limi-
tations), review denied, Arizona Supreme Court, Docket
No. CR-16-0067-PR (September 20, 2016); People v. Rob-
inson, 47 Cal. 4th 1104, 1129, 1137, 1142–43, 224 P.3d
55, 104 Cal. Rptr. 3d 727 (arrest warrant incorporating
by reference complaint describing suspect as ‘‘ ‘John
Doe, unknown male’ ’’ with unique thirteen loci DNA
profile adequately identified defendant under fourth
amendment, thereby timely commencing prosecution),
cert. denied, 562 U.S. 842, 131 S. Ct. 72, 178 L. Ed. 2d
49 (2010); State v. Belt, 285 Kan. 949, 960, 179 P.3d 443
(2008) (‘‘a warrant identifying the person to be arrested
for a sexual offense by description of the person’s unique
DNA profile, or incorporating by reference an affidavit
containing such a unique profile, can satisfy constitu-
tional and statutory particularity requirements’’); Com-
monwealth v. Dixon, 458 Mass. 446, 452–54, 938 N.E.2d
878 (2010) (John Doe indictments incorporating sus-
pect’s unique DNA profile and additional physical descrip-
tion ‘‘unassailably fulfil[led] the constitutional require-
ment that an indictment provide ‘words of description
[that] have particular reference to the person whom
the [c]ommonwealth seeks to convict’ ’’ and, therefore,
sufficiently identified defendant and tolled statute of
limitations); State v. Carlson, 845 N.W.2d 827, 829,
831–34 (Minn. App. 2014) (arrest warrant identifying
defendant as ‘‘John Doe’’ and by unique fifteen loci DNA
profile obtained from blood found at scene of burglary
described defendant with particularity and reasonable
certainty, and, thus, commenced prosecution within
limitation period), review denied, Minnesota Supreme
Court, Docket No. A13-0416 (June 17, 2014); People v.
Martinez, 52 App. Div. 3d 68, 69–71, 855 N.Y.S.2d 522
(‘‘John Doe’’ indictment for attempted rape and other
charges sufficiently identified defendant and satisfied
constitutional right to notice when indictment con-
tained defendant’s particularized DNA profile taken
from semen sample), appeal denied, 11 N.Y.3d 791, 896
N.E.2d 103, 866 N.Y.S.2d 617 (2008); State v. Danley,
138 Ohio Misc. 2d 1, 4–6, 853 N.E.2d 1224 (Com. Pl.
2006) (arrest warrant for rape and aggravated robbery
against ‘‘John Doe’’ that identified suspect by gender
and unique DNA profile was sufficient to commence
criminal action and to toll statute of limitations); State
v. Burdick, supra, 395 S.W.3d 128 (‘‘John Doe’’ arrest
warrant that identified suspect in aggravated rape case
by his unique DNA profile satisfied particularity require-
ment of fourth amendment for purposes of commencing
prosecution within statute of limitations); State v.
Younge, 321 P.3d 1127, 1130–33 (Utah 2013) (informa-
tion charging ‘‘ ‘John Doe unknown male’ ’’ with aggra-
vated sexual assault and robbery and identifying assail-
ant by unique DNA profile was valid and commenced
underlying prosecution within statute of limitations);
State v. Dabney, 264 Wis. 2d 843, 854, 663 N.W.2d 366
(App.) (arrest warrant for sexual assault identifying sus-
pect as ‘‘John Doe’’ and setting forth unique DNA profile
obtained from evidence recovered from victim was suf-
ficiently particular and identified defendant with rea-
sonable certainty), review denied, 266 Wis. 2d 63, 671
N.W.2d 850 (2003); annot., A. Weisman, ‘‘Validity of DNA
Indictments,’’ 29 A.L.R.7th 601, 604–28, § 3 (2018) (cit-
ing cases).
   As the Massachusetts Supreme Judicial Court stated
in Commonwealth v. Dixon, supra, 458 Mass. 446, ‘‘[when]
a general John Doe indictment, bereft of any particular-
ity, must fail as generally anonymous, the converse is
true of a DNA indictment: it prevails as precisely epony-
mous. A properly generated DNA profile is a string of
code that exclusively identifies a person’s hereditary
composition with near infallibility. See National Research
Council (NRC), The Evaluation of Forensic DNA Evi-
dence [(1996), p. 2] (technology for DNA profiling has
progressed to the point where the reliability and validity
of properly collected and analyzed DNA data should
not be in doubt). Unlike [a] general John Doe indictment
. . . an indictment of a person identified by a DNA
profile accuses a singular and ascertained, but simply
unnamed individual. Probably more than proper names
or physical characteristics, DNA profiles unassailably
fulfil the constitutional requirement that an indictment
provide words of description [that] have particular ref-
erence to the person whom the [c]ommonwealth seeks
to convict. . . . A DNA profile is not merely a word of
description . . . it is, metaphorically, an indelible bar
code that labels an individual’s identity with nearly irre-
futable precision. See [id., pp. 2, 7, 9].’’ (Citations omit-
ted; footnote omitted; internal quotation marks omit-
ted.) Commonwealth v. Dixon, supra, 453; see also
People v. Robinson, supra, 47 Cal. 4th 1134 (‘‘[f]or pur-
poses of the [f]ourth [a]mendment, we conclude that
the arrest warrant in question, which described the
defendant by his [thirteen] loci DNA profile and
included an explanation that the profile had a random
match probability such that there was essentially no
chance of its being duplicated in the human population
except in the case of [a] genetically identical sibling,
complied with the mandate of our federal [c]onstitution
that the person seized be described with particularity’’).
   We agree with the many courts that have held that
‘‘a warrant identifying the person to be arrested for [an]
. . . offense by description of the person’s unique DNA
profile, or incorporating by reference an affidavit con-
taining such a unique profile, can satisfy constitutional
. . . particularity requirements.’’ State v. Belt, supra,
285 Kan. 960; see id., 960–62 (arrest warrants identifying
suspect in sexual assault cases as ‘‘John Doe’’ and listing
only two DNA loci common to all humans lacked partic-
ularity for purposes of commencing prosecution within
statute of limitations). In all of those cases, however,
the DNA used to describe the suspect was from a single
source sample collected directly from an individual’s
body or bodily fluids, which is ‘‘[the] type of DNA evi-
dence that has been referred to as the gold standard.’’ B.
Stiffelman, ‘‘No Longer the Gold Standard: Probabilistic
Genotyping Is Changing the Nature of DNA Evidence
in Criminal Trials,’’ 24 Berkeley J. Crim. L. 110, 114
(2019). ‘‘When one . . . speaks of [this type of evi-
dence], what’s described is a single source sample, usu-
ally from blood, semen, or saliva. A profile is deduced
from the sample, a profile is obtained from a suspect,
and a comparison is made. The analyst then calculates
how rare that profile is, based on databases estimating
the frequency of the specific genetic markers in a given
population. The analyst then testifies as to both the
rarity of the profile and whether the two profiles match.
The numbers are usually staggering, such that, if testing
was done properly, and the population-based genetic
modeling reliable, the matching suspect is almost unde-
niably the source of that DNA evidence sample.’’ (Foot-
note omitted.) Id. ‘‘[T]his type of DNA evidence . . .
is such powerful evidence, that not only has it been
used to convict the guilty, it has led to hundreds of
exonerations across the country.’’ Id.
   In the present case, however, the DNA evidence used
to describe the suspect was not a single source sample
known to have come from the perpetrator. Rather, it
was ‘‘touch DNA,’’ also known as ‘‘trace DNA,’’ from
multiple sources that might or might not have come
from the perpetrator—something the police simply had
no way of knowing when they applied for the John Doe
arrest warrant.15 Notably, the state has not identified a
single case, and our research has failed to uncover one,
in which mixed partial DNA profiles from touch DNA
provided the description of a suspect in a John Doe
arrest warrant. Touch DNA ‘‘is a term used to describe
DNA that is left behind just by touching an object . . . .
Notwithstanding its name, however, touch DNA does
not necessarily indicate a person’s direct contact with
the object. Rather, according to [experts], abandoned
skin cells, which make up touch DNA, can be left behind
through primary transfer, secondary transfer, or aero-
solization.’’ (Internal quotation marks omitted.) State
v. Dawson, 340 Conn. 136, 153, 263 A.3d 779 (2021).
Even when a person touches an object, ‘‘DNA is not
always detectable, meaning that it is possible to have
someone touch an object but not leave behind detect-
able DNA because . . . some people leave more of
their skin cells behind than others, i.e., some people
are better ‘shedders’ of their DNA than others. There
are also other factors that affect the amount of DNA
left on an object, such as the length of contact, the
roughness or smoothness of the surface, the type of
contact, the existence or nonexistence of fluids, such
as sweat, and degradation on the object.’’ Id., 154.
   As a result, touch DNA ‘‘poses potential problems
that are not present, or are less often present, with DNA
obtained from evidence consisting of bodily fluids
. . . .’’ 7 C. Fishman & A. McKenna, Jones on Evidence
(7th Ed. 2019) § 60:9, p. 785. For example, ‘‘[t]ouch DNA
will often be available in much smaller quantities than
DNA extracted from blood, semen, or hair’’; id.; and
‘‘the presence of touch DNA may often be far less proba-
tive of a defendant’s guilt than DNA derived from bodily
fluids.’’ Id., p. 787. Indeed, ‘‘trace samples lack the clar-
ity of the more straightforward DNA evidence that can
lead to a clear match to a specific individual. An object
is found at or near a crime scene. A technician swabs
the object to test for that DNA. These trace samples
are usually quite small, there is often more than one
person’s DNA, and the evidence is of a much poorer
quality.’’ B. Stiffelman, supra, 24 Berkeley J. Crim. L.
115. ‘‘When dealing with such small amounts of DNA,
there is much greater ambiguity as to how the DNA
ended up on the object. For example, the DNA could
have been left by someone who touched the object, or
even by someone who touched the person who then
touched the object. . . . In short, small amounts of
DNA can be easily transferred and [travel]. Because
of this, finding someone’s DNA on an object is less
significant to a determination of guilt or innocence of
a suspect.’’ (Footnote omitted.) Id., 115–16.
   Complicating the matter further, as previously indi-
cated, the DNA profiles in the present case were mixed
partial DNA profiles. ‘‘A DNA profile is determined by
looking at different locations on a genetic chain. The
current standard, based on [Federal Bureau of Investi-
gation] protocols, is to look at [twenty-two] specific
locations on the genetic chain. A person has, at most,
two distinct genetic markers (alleles) at any location—
one from her mother and one from her father. A person
will often have the same genetic marker from both [her]
mother and [her] father, so a single location on an
individual DNA profile can have either one or two
alleles. If there are three alleles at a location, then the
sample contains DNA from more than one person.’’
Id., 114.
   A mixed sample is ‘‘very common with forensic sam-
ples and . . . can occur for a variety of reasons . . .
[including] if [the sample is from] an object that multiple
people have touched, especially if [the object is] some-
thing that is found in a public place . . . .’’ (Internal
quotation marks omitted.) State v. Dawson, supra, 340
Conn. 155. ‘‘[T]he conclusion that [a] sample [is] a mixed
sample [is] based on the fact that there [are] alleles
present at certain loci that [match] the evidentiary pro-
file but [do] not match the defendant’s known profile.’’
Id., 156. When a mixed source DNA profile is produced,
‘‘examiners can draw three types of conclusions: inclu-
sion, exclusion, and inconclusive. . . . [E]xaminers
[also] generate a statistic—called a likelihood ratio—
that helps give weight to [their] conclusions. A likeli-
hood ratio is a mathematical comparison of two differ-
ent explanations for the DNA evidence that supports
the strength of the inclusion.’’ (Internal quotation marks
omitted.) 7 C. Fishman & A. McKenna, Jones on Evi-
dence (7th Ed. January, 2022 update) § 60:26, quoting
United States v. Caldwell, 963 F.3d 1067, 1071–72 (11th
Cir.), cert. denied,    U.S.      , 141 S. Ct. 836, 208 L. Ed.
2d 410 (2020). ‘‘The combined probability of inclusion
is employed when there is a mixed DNA profile, which
indicates the presence of genetic material from two or
more contributors. . . . This method takes all of the
observed data and considers all possible profiles that
could produce that data. Then, it generates a statistic,
which expresses the probability that a random person
would have any of those generated profiles.’’ (Citation
omitted; internal quotation marks omitted.) State v.
Rodriguez, 337 Conn. 175, 190–91, 252 A.3d 811 (2020),
quoting B. Stiffelman, supra, 24 Berkeley J. Crim. L.
128. ‘‘A statistic is necessary to understand the signifi-
cance of the inclusion as a potential contributor. . . .
[W]ithout the probability assessment, the jury does not
know what to make of the fact that the patterns match:
the jury does not know whether the patterns are as
common as pictures with two eyes, or as unique as the
Mona Lisa.’’ (Internal quotation marks omitted.) People
v. Pike, 53 N.E.3d 147, 165 (Ill. App. 2016), appeal
denied, 89 N.E.3d 761 (Ill. 2017).
  We note, finally, that, ‘‘[w]hen some [locations on the
genetic chain] yield full results and some do not, the
incomplete pattern of alleles is sometimes referred to
as a partial profile.’’ 7 C. Fishman & A. McKenna, Jones
on Evidence (7th Ed. 2019) § 60:25, p. 854. ‘‘When a
comparison is made between the suspect’s or complain-
ant’s DNA and a partial profile of crime-relevant DNA
at . . . only a few cites, the odds of a random match
can be much higher and the inference that the source of
the known sample was also the source of the unknown
sample much weaker.’’ (Internal quotation marks omit-
ted.) Id., pp. 854–55.
   In the present case, the arrest warrant affidavit did
not alert the judicial authority to the fact that the DNA
profiles did not include the perpetrator’s unique DNA
profile but, rather, were mixed partial profiles gener-
ated from the touch DNA of at least four different indi-
viduals, three of whom evidently had no involvement
in the crimes at issue whatsoever. Nor did it apprise
the judicial authority of the statistical probability that
any person chosen at random from the general popula-
tion would have those DNA profiles. See State v. Rodri-
guez, supra, 337 Conn. 190 (‘‘a match means little with-
out statistical evidence that will allow the fact finder
to determine the strength of the match and, thus, the
strength of the inferential fact that the defendant is the
person whose DNA is present in the actual evidentiary
sample’’); National Research Council, DNA Technology
in Forensic Science (1992) p. 74 (‘‘[t]o say that two
patterns match, without providing any scientifically
valid estimate (or, at least, an upper bound) of the
frequency with which such matches might occur by
chance, is meaningless’’). In light of the foregoing, we
agree with the defendant that no judge reasonably could
have concluded that the DNA profiles listed in the arrest
warrant affidavit described the person responsible for
the crimes, much less with the particularity required
by the fourth amendment.
   In arguing to the contrary, the state asserts that the
DNA profiles ‘‘[were] not the only identifying informa-
tion in the warrant. It also contained a physical descrip-
tion of the perpetrator, which included his height, race,
general age, and attire.’’ As previously indicated, although
the arrest warrant application contained no description
of the suspect; see footnote 15 of this opinion; the affidavit
that accompanied the arrest warrant application stated
that the victim had described the suspect as a black
male, approximately five feet eleven inches to six feet
tall, between eighteen and thirty years old, with a
medium build and a light beard, and that another wit-
ness had described the suspect as a light-skinned black
male, approximately six feet tall, in his mid-twenties,
with a slender build, and no or very little facial hair.16
The state has failed to cite a single case in which such
vague physical descriptions, which in Connecticut could
potentially apply to thousands of individuals, was held
to satisfy the particularity requirement of the fourth
amendment; nor has our independent research uncov-
ered any such case.
   The state contends nonetheless that the particularity
requirement is satisfied in this case in light of the trial
court’s finding that a subsequent comparison of the
defendant’s DNA with the DNA profiles generated in
2018 ‘‘revealed that there was essentially no possibility
that the DNA profile of the perpetrator originated from
another human being.’’ (Emphasis in original; internal
quotation marks omitted.) In furtherance of this argu-
ment, the state asserts that ‘‘[i]t is of no moment that
[the] information [on which the trial court relied in
making this finding] was derived from a subsequent,
more sophisticated DNA testing procedure.’’ To the con-
trary, it is of critical importance that the trial court
relied on information from outside the four corners of the
arrest warrant in determining whether the warrant satis-
fied the particularity requirement of the fourth amend-
ment. See, e.g., Aguilar v. Texas, supra, 378 U.S. 109
n.1 (‘‘[i]t is elementary that in passing on the validity of
a warrant, the reviewing court may consider only infor-
mation brought to the magistrate’s attention’’) (empha-
sis in original); United States v. Jarvis, supra, 560 F.2d
497 (‘‘[t]o comply with . . . the fourth amendment the
name or a particularized description of the person to
be arrested must appear on the face of the ‘John Doe’
warrant’’ (emphasis added)).
   In arguing to the contrary, the state cites to language
in State v. Belt, supra, 285 Kan. 949, which, as previously
discussed, held that John Doe arrest warrants that failed
to describe or incorporate by reference the suspect’s
unique DNA profile failed to satisfy the particularity
requirement of the fourth amendment. Id., 962. In reach-
ing its determination, the court in Belt stated that ‘‘[the
omitted] genetic information was necessary to provide
an evidentiary baseline for probable cause. The fact
that it would need to be verified scientifically once [the]
defendant was seized did not eliminate the need for
this baseline to be drawn in the warrant in the first
place.’’ Id. The state fails to explain how this language—
or any other statement in Belt—supports its contention
that the trial court properly relied on the 2018 DNA
reports in determining whether the 2012 DNA report,
which the Norwalk police relied on to establish proba-
ble cause for the John Doe arrest warrant, identified
the suspect with the particularity required by the fourth
amendment.
   In light of the foregoing, we conclude that, to satisfy
the particularity requirement of the fourth amendment,
the affidavit accompanying a John Doe DNA arrest war-
rant application must contain information assuring the
judicial authority issuing the warrant that the DNA pro-
file identifies the person responsible for the crime on
the basis of his or her unique DNA profile and should
include information as to the statistical rarity of that
DNA profile. See, e.g., Commonwealth v. Dixon, supra,
458 Mass. 453 (‘‘[u]nlike [a] general John Doe indict-
ment . . . an indictment of a person identified by a
DNA profile accuses a singular and ascertained, but
simply unnamed individual’’ (citations omitted)); see
also M. Chin et al., Forensic DNA Evidence: Science
and the Law (2019) § 9.8, p. 9-11 (‘‘[John] Doe arrest
warrant premised on the suspect’s DNA profile should
include . . . [t]he actual DNA alleles possessed by the
perpetrator . . . on a locus-by-locus basis . . . [and]
[t]he rarity of the perpetrator’s DNA profile should be
expressed statistically on the face of the warrant, as
well as in the warrant affidavit, to establish the particu-
larity of the identification and [to] assure the magistrate
that there will be no discretion on the part of law enforce-
ment in the execution of the warrant’’). Otherwise, the
judicial authority cannot fulfill its gatekeeping role of
preventing the harms that the particularity requirement
was intended to prevent, namely, the issuance of gen-
eral warrants and ‘‘the seizure of one thing under a
warrant describing another.’’ (Internal quotation marks
omitted.) Andresen v. Maryland, supra, 427 U.S. 480.
    Finally, we note that our decision today in no way
diminishes the probative value of DNA in the determina-
tion of guilt or innocence. See, e.g., State v. Rodriguez,
supra, 337 Conn. 203 (Kahn, J., concurring) (recogniz-
ing ‘‘powerful tool’’ that DNA has become in determin-
ing ‘‘from blood, skin, sweat, semen, hair, or other DNA-
containing cells . . . the likelihood that an individual
is reasonably tied to a crime scene, victim, weapon, or
other object’’). Nor should it be read to imply that the
2012 mixed partial DNA profiles would not have been
probative of the defendant’s guilt if the case had gone
to trial. It could be that those profiles were adequate
for an expert to determine (1) that they included the
defendant’s DNA profile, and (2) the probability that a
random person would also be included, thus allowing
the state to argue that they tied the defendant to the
crime. See, e.g., People v. Pike, supra, 53 N.E.3d 170
(‘‘[n]ormally the probability of inclusion is admissible,
even if that probability is rather high’’); People v. Smith,
978 N.E.2d 324, 333, 337 (Ill. App. 2012) (holding that
expert testimony that probability of inclusion for partial
profile from handgun was approximately one out of
eleven, and, therefore, that defendant could not be
excluded from 9 percent of population that could have
contributed to DNA mixture was properly admitted and
that weight of testimony was matter for jury to decide),
appeal denied, 982 N.E.2d 774 (Ill. 2013). We have sim-
ply concluded that a John Doe arrest warrant that identi-
fies a suspect on the basis of a general physical descrip-
tion that could apply to any number of people and mixed
partial DNA profiles that are not positively known to
include the suspect’s profile, and that fails to state the
statistical rarity of any of the profiles, does not satisfy
the particularity requirement of the fourth amendment
and, therefore, does not commence a prosecution for
purposes of satisfying the applicable statute of limita-
tions.17
  The judgment is reversed and the case is remanded
with direction to render judgment dismissing the infor-
mation.
      In this opinion the other justices concurred.
  1
     General Statutes (Rev. to 2011) § 54-193 (b) provides in relevant part: ‘‘No
person may be prosecuted for any offense . . . for which the punishment
is or may be imprisonment in excess of one year, except within five years
next after the offense has been committed.’’
   Hereinafter, unless otherwise indicated, all references to § 54-193 in this
opinion are to the 2011 revision of the statute.
   2
     The defendant appealed to the Appellate Court, and we transferred the
appeal to this court pursuant to General Statutes § 51-199 (c) and Practice
Book § 65-2.
   3
     In furtherance of their investigation, the police obtained the prison
records of the defendant, which incorrectly indicated that a sample of his
DNA was obtained in 2008 pursuant to General Statutes § 54-102g, which
provides that persons convicted of a felony in Connecticut must submit to
the taking of a DNA sample for inclusion in the CODIS database, which is
a searchable statewide index of the DNA profiles of convicted felons that
contains approximately 116,000 DNA profiles as of 2019.
   4
     Paragraph 20 of the John Doe arrest warrant application, which set forth
the DNA profiles, stated as follows: ‘‘That, on January 11, 2013, Sergeant Orr
received a DNA [d]atabase [s]earch [r]eport from the [laboratory] (laboratory
case number ID12-001734). The report contained the results of the amplified
items with Identifiler Plus Alleles Detected. For item listed as #6-S1 (Swab
tips - inside sleeve cuffs and neck hem of sweatshirt) Identifiler Plus Alleles
Detected were identified as D8S1179: 12, 13, 14; D21S11: 30; D7S820: 9, 10;
CSF1PO: 12; D3S1358: 15, 16; TH01: 7; D13S317: 11, 12; D16S539: 9, D2S1338:
20, 21; D19S433: 11, 15.2; vWA: 16; TPOX: 11; D18S51: 16; AMEL: X, Y;
D5S818: 11; and FGA: 24. For item listed as [#6-S2] (Swab tips - outside of
cell phone-type cover) Identifiler Plus Alleles Detected were identified as
D8S1179:12, 13, 14, 15; D21S11: 30, 31; D7S820: 9, 10; CSF1PO: 10, 12;
D3S1358: 14, 15, 16; TH01: 7, 8; D13S317: 11, 12; D16S539: 9, 11; D2S1338:
19, 20, 21; D19S433: 11, 15.2; vWA: 15, 16, 18; TPOX: 9, 11, 12; D18S51: 16,
17; AMEL: X, Y; D5S818: 9, 10, 11, 13; and FGA: 23, 24, and 26. For item
listed as #6-S3 (Cutting - left pocket of sweatshirt) Identifiler Plus Alleles
Detected were identified as D8S1179: 12, 13, 14, 15; D21S11: 28, 30, 30.2,
31, 35; D7S820: 8, 9, 10, 11, 12; CSF1PO: 7, 10, 11, 12; D3S1358: 14, 15, 16,
17; TH01: 6, 7, 8; D13S317: 10, 11, 12; D16S539: 9, 10, 11, 12, 13; D2S1338:
17, 18, 20, 21, 22, 26; D19S433: 11, 12, 13, 13.2, 14, 15.2; vWA: 14, 15, 16, 17,
18; TPOX: 6, 8, 9, 11, 12; D18S51: 13, 15, 16, 20, 21; AMEL: X, Y; D5S818:
11, 12, 13; and FGA: 22, 23, 24, 25, 26, and 29.’’
   The John Doe arrest warrant application provided no interpretative guid-
ance as to the meaning of the results of the DNA database search report
set forth in paragraph 20. Independent research by this court informs us
that the number-letter combinations that appear in the report refer to certain
loci on the DNA molecule that are present in all human beings. See M. Chin
et al., Forensic DNA Evidence: Science and the Law (2019) § 2.2, pp. 2-2
through 2-4 (‘‘[DNA] is a large molecule coiled up tightly inside the nucleus
of most cells in the human body. . . . [E]ach cell that contains DNA . . .
has two copies of each autosome and two sex chromosomes. . . . Each
human chromosome contains coding and [noncoding] regions. . . . [Non-
coding] regions of DNA . . . are sequences of bases that do not translate
into information for protein synthesis. A number of these [noncoding]
regions are of specific interest in forensic DNA typing, and have been chosen
as the standardized markers used for identification purposes. . . . These
[noncoding] regions (or ‘loci’) are represented in all human DNA molecules,
but there is a high degree of variability in type between unrelated individuals.
. . . Between individuals and in human populations, different alleles can
exist at given locations (loci) on the DNA molecule. These differences are
called polymorphisms, and are the reason forensic DNA identification is
possible. The most common forensic DNA test in use today targets a core
set of [thirteen] loci that are highly variable between individuals . . . .’’
(Citations omitted.)); see also National Institute of Standards and Technol-
ogy, FBI CODIS Core STR Loci, (last modified August 26, 2015), available
at https://strbase.nist.gov/fbicore.htm (last visited May 4, 2022) (stating that
thirteen core loci for CODIS purposes are CFS1PO, FGA, THO1, TPOX,
VWA, D3S1358, D5S818, D7S820, D8S1179, D13S317, D16S539, D18S51, and
D21S11). The corresponding numbers set out after each locus are the alleles
found at those locations. See 7 C. Fishman & A. McKenna, Jones on Evidence
(7th Ed. 2019) § 60:26, p. 856 (‘‘DNA from a single individual can have no
more than two alleles at each locus. This follows from the fact that individu-
als inherit chromosomes in pairs, one from each parent. An individual who
inherits the same allele from each parent (a homozygote) can contribute
only that one allele to a sample, and an individual who inherits a different
allele from each parent (a heterozygote) will contribute those two alleles.
Finding three or more alleles at [any given] locus therefore indicates a
mixture of DNA from more than one person.’’ (Internal quotation marks
omitted.)). Because a majority of the loci listed in paragraph 20 contain
more than two alleles, it is apparent that the DNA profiles were generated
from a mixture of the DNA of multiple individuals.
   5
     At this point, the police and the laboratory personnel were still operating
under the mistaken impression that the defendant’s DNA was in the
CODIS database.
   6
     The defendant contends, and our independent research confirms, that
the DNA mixtures at issue would not have been sufficient for entry into
the CODIS database. See Federal Bureau of Investigation, National DNA
Index System (NDIS) Operational Procedures Manual (2021) § 4.2.1.5, p. 41,
available at https://www.fbi.gov/file-repository/ndis-operational-procedures-
manual.pdf/view (last visited May 4, 2022) (‘‘[a] forensic mixture DNA
records submitted to NDIS shall not have more than [four] alleles at any
locus’’); see id., § 4.2.1.7, p. 42 (‘‘[f]orensic mixture and forensic partial DNA
records submitted to NDIS shall . . . have a minimum of [eight] of the
[o]riginal CODIS [c]ore [l]oci and satisfy a statistical threshold for match
rarity of one in ten million at moderate stringency (moderate match esti-
mate)’’).
   7
     The laboratory later issued another supplemental DNA report on April
16, 2018. Its conclusions in this report differed slightly from those in the
April 13, 2018 supplemental DNA report. Specifically, it concluded: (1) The
results from the outside of the victim’s cell phone case were consistent with
the DNA profile being a mixture of three contributors, with the profile being
at least 1.2 billion times more likely to occur if it originated from the
defendant and two unknown individuals than if it originated from three
unknown individuals; and (2) the results from the right handle of the .22
magnum handgun were consistent with the DNA profile being a mixture of
two contributors with the profile being 30,000 times more likely to occur
if it originated from the defendant and one unknown individual than if it
originated from two unknown individuals.
   8
     There is some confusion as to whether the trial court relied on the April
13, 2018 supplemental DNA report or the April 16, 2018 supplemental DNA
report. See footnote 7 of this opinion. The defendant contends that the trial
court improperly relied on the April 16, 2018 supplemental DNA report,
‘‘which was not in evidence and was not relied on by the parties at the
hearing.’’ The state argues that the court appears to have relied on both
reports. As we explain more fully hereinafter, however, it makes no differ-
ence which of the 2018 supplemental DNA reports the court relied on
because it properly could rely on neither. See, e.g., State v. Colon, 230 Conn.
24, 34, 644 A.2d 877 (1994) (‘‘in determining the adequacy of an affidavit in
support of a . . . warrant, the information to establish probable cause must
be found within the affidavit’s four corners’’).
    9
      The court also rejected the defendant’s argument that the information
must be dismissed because the police ‘‘knew the defendant’s identity based
[on] the anonymous tip from December 29, 2012, but failed to use reasonable
diligence to investigate further.’’ Specifically, at the hearing on the motion
to dismiss, defense counsel argued that the police never sought to interview
the defendant or his family members on the basis of the December tip,
never followed up with the tipster, even though they had his cell phone
number, and, apparently, made no effort to confirm the tip through normal
investigative techniques, such as by ascertaining if the victim could identify
the defendant in a photographic array. The trial court rejected this argument,
concluding that any preaccusation delay on the part of the police was
justified. Specifically, the court stated that the failure of the police to appre-
hend the defendant sooner was attributable to the misinformation they had
received indicating that the defendant’s DNA was in CODIS, not to a lack
of due diligence on their part in pursuing an investigation. The defendant
challenges this determination on appeal, arguing that the preaccusation
delay violated his right to due process. See, e.g., State v. Roger B., 297 Conn.
607, 614, 999 A.2d 752 (2010) (To establish due process violation on the
basis of preaccusation delay, ‘‘the defendant must show both that actual
substantial prejudice resulted from the delay and that the reasons for the
delay were wholly unjustifiable, as [when] the state seeks to gain a tactical
advantage over the defendant. . . . [P]roof of prejudice is generally a neces-
sary but not sufficient element of a due process claim . . . . [Additionally]
the due process inquiry must consider the reasons for the delay as well as
the prejudice to the accused.’’ (Emphasis omitted; internal quotation marks
omitted.)). We do not address this claim in light of our determination that
the John Doe arrest warrant failed to describe the defendant with the particu-
larity required by the fourth amendment.
    10
       The defendant argues that his claim is preserved because ‘‘[t]he issue
of whether the John Doe [arrest] warrant met the constitutional particularity
and statutory reasonable certainty requirements was argued in the trial court
and decided by [that] court’’ and, further, because ‘‘[t]he parties discussed
. . . State v. Belt, [285 Kan. 949, 179 P.3d 443 (2008)], which rejected the
John Doe warrant in that case because it had only two loci [that were]
present in one in 500 people,’’ and the trial court distinguished that case in its
memorandum of decision. As previously indicated, however, the defendant’s
motion to dismiss was premised on three arguments, none of which chal-
lenged or even mentioned the quality of the DNA profiles in the arrest
warrant application. It is axiomatic that, to preserve a claim at trial, the
defendant must ‘‘alert the trial court to the specific deficiency now claimed
on appeal’’; State v. Carter, 198 Conn. 386, 396, 503 A.2d 576 (1986); which,
in the present case, the defendant failed to do.
    11
       Although the defendant did not raise the issue in the trial court or on
appeal to this court, we would be remiss not to note that the John Doe
arrest warrant in this case contained no description of the suspect; nor did
it incorporate by reference the descriptions set forth in the arrest warrant
affidavit. It simply authorized the arrest of ‘‘Doe, John’’ for ‘‘[r]obbery 1’’
and ‘‘[a]ssault 1.’’ See State v. Browne, 291 Conn. 720, 733–34, 970 A.2d 81
(2009) (‘‘most [federal] [c]ourts of [a]ppeals have held that a court may
construe a warrant with reference to a supporting application or affidavit
if the warrant uses appropriate words of incorporation, and if the supporting
document accompanies the warrant’’ (internal quotation marks omitted));
id., 737 (‘‘when the warrant application and affidavit are placed under seal
to protect the identity and safety of a confidential informant, it is, in our
view, well within constitutional limits to determine the particularity of the
warrant in light of the supporting documentation as long as it is incorpo-
rated explicitly by reference [in the warrant]’’ (emphasis added)); State v.
Belt, 285 Kan. 949, 961–62, 179 P.3d 443 (2008) (John Doe arrest warrants
that failed to include or incorporate by reference suspect’s unique DNA
profile did not satisfy particularity requirement of fourth amendment
because, in part, ‘‘there was no reason the [s]tate could not have particularly
described the perpetrator’s unique DNA profile in the warrants or their
supporting affidavits’’).
    12
       In arguing to the contrary, the state cites State v. Brunetti, 279 Conn.
39, 56, 901 A.2d 1 (2006), cert. denied, 549 U.S. 1212, 127 S. Ct. 1328, 167
L. Ed. 2d 85 (2007), in which this court held that the record was inadequate
for review of the defendant’s unpreserved claim that the search of his
parents’ home violated the fourth amendment because it was conducted
without the consent of both parents. The defendant in Brunetti argued on
appeal that the record was adequate for review because, in ruling on his
motion to suppress, the trial court stated that it was ‘‘clear that at least
. . . one of the parents . . . declined to [sign the] consent to . . . search
[form].’’ (Internal quotation marks omitted.) Id. The defendant argued that
‘‘this statement perfected the record for review because it ‘[constituted] a
finding, supported by [the] evidence,’ that the defendant’s mother had
declined to consent to the search.’’ Id. We disagreed, explaining that ‘‘the
act of declining to sign a consent to search form is not tantamount to a
refusal to consent to the search’’; (emphasis in original) id.; and, therefore,
although it was clear from the record that the defendant’s mother declined
to sign the form, ‘‘we [did] not know, because the record [did] not reveal,
whether [she] (1) declined to sign the form but orally consented to the
search, (2) acquiesced in her husband’s consent to the search, (3) affirma-
tively refused to consent to the search, or (4) took some other position
regarding the search. All we know is that she did not sign the consent
to search form. Consequently, any conclusion regarding the defendant’s
mother’s position concerning the search . . . would be purely speculative.’’
(Footnote omitted.) Id., 58. In the present case, by contrast, the record
contains all of the facts necessary for our review of the defendant’s claim
regarding the sufficiency of the description of the suspect in the John Doe
arrest warrant. As we explained, those facts are limited to those that are
apparent on the face of the warrant or incorporated by reference therein.
   13
      ‘‘Whether a warrant is sufficiently particular to pass constitutional scru-
tiny presents a question of law that we decide de novo.’’ (Internal quotation
marks omitted.) State v. Buddhu, 264 Conn. 449, 467, 825 A.2d 48 (2003),
cert. denied, 541 U.S. 1030, 124 S. Ct. 2106, 158 L. Ed. 2d 712 (2004). For
the same reason that he claims the John Doe arrest warrant lacked particular-
ity under the fourth amendment, the defendant argues on appeal that the
warrant also failed to comport with the reasonable certainty requirement
under state law. See Practice Book § 36-3 (‘‘[a] warrant shall be signed by
the judicial authority and shall contain the name of the accused person, or
if such name is unknown, any name or description by which the accused
can be identified with reasonable certainty’’). Because this unpreserved
state law claim is not subject to Golding review, we decline to address it.
   14
      Those courts have done so because, ‘‘for purposes of identifying a
particular person . . . a DNA profile is arguably the most discrete, exclusive
means of personal identification possible. A genetic code describes a person
with far greater precision than a physical description or a name.’’ (Internal
quotation marks omitted.) State v. Dabney, 264 Wis. 2d 843, 854, 663 N.W.2d
366 (App.), review denied, 266 Wis. 2d 63, 671 N.W.2d 850 (2003).
   15
      That the police had no way of knowing, when they sought the John
Doe arrest warrant in this case, whether the perpetrator’s DNA profile would
match any of the DNA profiles listed in the arrest warrant application is
demonstrated by the fact that the 2012 DNA report excluded the victim as
a source of any of the touch DNA found on the tested items, including the
DNA found on the victim’s own cell phone case, which ultimately was
determined to be a mixture of the DNA of three people. The victim also
was excluded as a source of the DNA found on the front, driver’s side door
handle of her vehicle.
   16
      The arrest warrant affidavit also provided a third description of the
suspect given by another witness, which largely mirrored the victim’s very
general description of the suspect.
   17
      Like the Massachusetts Supreme Judicial Court, ‘‘[w]e are not unmindful
of the arguments of the defendant and others that DNA indictments may
vitiate some of the important public policy purposes that our statutes of
limitations serve’’; Commonwealth v. Dixon, supra, 458 Mass. 458; and create
a risk that criminal trials, ‘‘in cases [in which] a DNA sample can be indicted
as a placeholder, [are conducted] decades and decades after [the] commis-
sion of [an] offense [for which the legislature has imposed a five year statute
of limitations].’’ Id. As that court stated, however, there are constitutional,
statutory, and procedural safeguards to protect defendants against any such
delays. Id., 458–59. For example, this court recently reaffirmed that ‘‘the
issuance of an arrest warrant within the limitation period set forth in . . .
§ 54-193 (b) commences a prosecution for purposes of satisfying that statute
of limitations, so long as the warrant is executed without unreasonable
delay.’’ (Emphasis added.) State v. A. B., supra, 341 Conn. 49. Whether a delay
is reasonable ‘‘is a question of fact that will depend on the circumstances
of each case. If the facts indicate that an accused consciously eluded the
authorities, or for other reasons was difficult to apprehend, these factors
will be considered in determining what time is reasonable. If, on the other
hand, the accused did not relocate or take evasive action to avoid apprehen-
sion, failure to execute an arrest warrant for even a short period of time
might be unreasonable and fail to [satisfy] the statute of limitations.’’ (Inter-
nal quotation marks omitted.) Id., 58. As the Massachusetts Supreme Judicial
Court noted, ‘‘[i]t is in the first instance for the [l]egislature to determine
whether [existing laws] . . . are inadequate to protect putative defendants
indicted by their genetic identity, but unable to be identified by name before
the expiration of [the applicable statute of limitations]. If so, they may revisit
the statutory scheme that we conclude permits the practice.’’ Common-
wealth v. Dixon, supra, 459.